        Case 1:20-cv-00415-MHC Document 59 Filed 06/14/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COX ENTERPRISES, INC. and
COX RADIO, INC.
                                                     Docket No. 1:20-cv-0415
                               Plaintiffs,

                -against-
                                                     JOINT STIPULATION
HISCOX INSURANCE COMPANY,                              FOR DISMISSAL
INC.,                                                 WITH PREJUDICE

                             Defendant.

      The parties to this action, acting through counsel, and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate, in

consideration of a negotiated settlement executed by them, to the dismissal of this

action and all claims asserted therein with prejudice, with each party to bear its own

attorneys’ fees and costs.


Dated: June 14, 2021                   /s/ Dara D. Mann
                                       Petrina A. McDaniel
                                       Georgia Bar No. 141301
                                       petrina.mcdaniel@squirepb.com
                                       Dara D. Mann
                                       Georgia Bar No. 469065
                                       dara.mann@squirepb.com
                                       SQUIRE PATTON BOGGS (US) LLP
                                       1230 Peachtree Street, NE
                                       Suite 1700
Case 1:20-cv-00415-MHC Document 59 Filed 06/14/21 Page 2 of 4




                          Atlanta, Georgia 30309
                          Telephone: 678.272.3200
                          Facsimile: 678.272.3211

                          Joshua L. Blosveren (admitted pro hac vice)
                          Steven M. Silverberg (admitted pro hac vice)
                          HOGUET NEWMAN REGAL & KENNEY, LLP
                          One Grand Central Place
                          60 E. 42nd Street
                          New York, New York 10165
                          Telephone: 212.689.8808
                          Facsimile: 212.689.5101

                          Attorneys for Plaintiffs Cox Enterprises, Inc.
                          and Cox Radio, Inc.

                          and

                          /s/ Judy Y. Barrasso
                          S. Gardner Culpepper
                          Georgia Bar No. 2021210
                          sculpepper@rh-law.com
                          ROGERS & HARDIN LLP
                          2700 International Tower,
                          Peachtree Center
                          229 Peachtree Street, NE
                          Atlanta, Georgia 30303
                          Telephone: 404.522.4700
                          Facsimile: 404.525.2224

                          and




                             2
Case 1:20-cv-00415-MHC Document 59 Filed 06/14/21 Page 3 of 4




                          Judy Y. Barrasso (admitted pro hac vice)
                          BARRASSO USDIN KUPPERMAN
                          FREEMAN & SARVER L.L.C.
                          909 Poydras Street, Suite 2350
                          New Orleans, Louisiana 70112
                          Telephone: 504.589.9700
                          Facsimile: 504.589.9701

                          Attorneys for Defendant Hiscox
                          Insurance Company, Inc.




                             3
       Case 1:20-cv-00415-MHC Document 59 Filed 06/14/21 Page 4 of 4




                        CERTIFICATE OF SERVICE


      I hereby certify that I have this day served a copy of the foregoing Joint

Stipulation for Dismissal With Prejudice to all counsel of record via the Court’s

CM/ECF system.

      This 14th day of June 2021.

                                            /s/ Dara D. Mann
                                            Dara D. Mann




                                       4
